NO. 07-04-0561-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL D

                                       SEPTEMBER 14, 2005
                                 ______________________________

                                             ROEL ROBLEDO,

                                                                               Appellant

                                                        v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                FROM THE 287TH DISTRICT COURT OF PARMER COUNTY;

                       NO. 2652; HON. GORDON H. GREEN, PRESIDING
                             _______________________________

                                            Opinion
                                _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

        Appellant, Roel Robledo, appeals his conviction for possessing a controlled

substance. His sole issue concerns the trial court’s order denying his motion to suppress.

Suppression was warranted, in his view, because the methamphetamine was seized from

the cab of his tractor trailer in violation of both the federal and state constitutions.1 That is,

appellant believes the officer impermissibly detained him after the purpose of the initial stop



        1
          Appellant does not sep arately b rief his federal and state constitutional claims, and w e will therefore
not sepa rately a ddre ss the m.
was effectuated and that his consent to search was involuntary. We affirm the judgment

of the trial court.

       Standard of Review

       We review the trial court’s ruling on a motion to suppress under the standard

announced in Johnson v. State, 68 S.W.3d 644 (Tex. Crim. App. 2002) and Guzman v.

State, 955 S.W.2d 85 (Tex. Crim. App. 1997). It requires us to give almost total deference

to the trial court’s findings of historical fact and review de novo the application of the law

to the facts. Johnson v. State, 68 S.W.3d at 652-53.

       Application of Standard

       The only witness at the suppression hearing was Trooper Joel Rejino. He testified

that around midnight he observed the tractor trailer that appellant drove pass him in the

opposite direction. Peering through his rearview mirror, he noticed that the vehicle’s tail

lights were not illuminated. This caused the officer to turn his car around and follow the

tractor trailer. While doing so, he realized that the tail lights actually were illuminated but

would flicker on and off.

       Appellant was eventually stopped and asked for his driver’s license and paperwork.

So too did the trooper request appellant to accompany him to the patrol car. Both entered

the vehicle. Rejino sat in the driver’s seat while appellant sat in the passenger seat. There,

the trooper examined the registration and insurance documents of the tractor trailer and

decided to give appellant a warning ticket. After issuing the written warning, Rejino

received a criminal history report from dispatch showing that appellant had no outstanding




                                              2
warrants but was the subject of a prior drug conviction.2 Within 10 to 30 seconds of issuing

the citation and receiving the report, the trooper requested of appellant permission to

search both his person and the tractor trailer. Appellant consented to both. It was during

the search of the vehicle that the controlled substance was discovered.

        Authority holds that as part of a traffic stop, an officer may 1) require the detainee

to identify himself and produce a valid driver’s license and proof of insurance and 2) detain

the individual for a period of time reasonably sufficient to check for outstanding warrants.

Kothe v. State, 152 S.W.3d 54, 63-64 (Tex. Crim. App. 2004); Strauss v. State, 121 S.W.3d
486, 491 (Tex. App.–Amarillo 2003, pet. ref’d). So too may he also ask the driver if he

possesses illegal contraband and solicit voluntary consent to search the vehicle once the

purpose of a traffic stop has been effectuated. Strauss v. State, 121 S.W.3d at 491; James

v. State, 102 S.W.3d 162, 172-73 (Tex. App.–Fort Worth 2003, pet. ref’d). Requesting

such consent is not an unlawful seizure, and neither probable cause nor reasonable

suspicion is required for the officer to ask. James v. State, 102 S.W.3d at 173. Nor must

the officer tell the individual that he is free to leave after the purpose of the stop is

completed. Vargas v. State, 18 S.W.3d 247, 252 n.1 (Tex. App.–Waco 2000, pet. ref’d).



        As previously mentioned, once Trooper Rejino issued the warning and received the

report from the dispatcher, he solicited the consent to search. By then the purpose of the

stop had been effectuated; yet, only seconds had passed between the time consent was

requested and the purpose effectuated. This is not a situation wherein appellant was



        2
         At another point, Rejino testified that he received the criminal history report prior to issuing the
wa rning. It was up to the trial co urt to res olve this incons istenc y.

                                                     3
detained for minutes or hours prior to broaching the matter of consent. In other words, the

effectuation of the stop and the request for consent were rather contemporaneous here.

Thus, we view the situation as falling within the scope of James and Strauss and,

consequently, lawful.

        As to the contention that his consent was involuntary, we note that to be of such ilk,

it must be the product of duress or coercion, express or implied. Reasor v. State, 12
S.W.3d 813, 817 (Tex. Crim. App. 2000). Moreover, the evidence of record here does not

lend itself to such a claim. First, the initial detention was quite lawful; so, it cannot be said

that appellant’s acquiescence was part and parcel of illegal conduct on the part of the

trooper. Second, no evidence was presented at the suppression hearing that illustrated the

officer told appellant he had to consent or that if he did not consent he would be arrested

or otherwise detained.      Nor is there evidence that the trooper implicitly or explicitly

threatened appellant verbally or through gesture. Indeed, but for conduct on the part of

appellant indicative of nervousness, the interaction between the two appeared routine for

a traffic stop. Finally, that the officer failed to inform appellant that he could exit the patrol

car and leave is alone insufficient criteria to illustrate coercion; again, an officer does not

have to tell the individual he may leave once the purpose of the stop is completed. Vargas

v. State, 18 S.W.3d at 252 n.1.

       In sum, the trial court did not abuse its discretion in overruling the motion to

suppress. Accordingly, we overrule each of appellant’s issues and affirm the judgment of

the trial court.

                                                    Brian Quinn
                                                    Chief Justice

Publish.

                                                4